Citation Nr: 0313850	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  00-21 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a wound of the right leg.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability other than post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for residuals of a 
wound of the left little finger.

4.  Entitlement to service connection for a disability of the 
lower extremities.

5.  Entitlement to service connection for PTSD.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to April 
1946 and from October 1949 to June 1950.  

By rating decision dated in October 1964, the Regional Office 
(RO) denied service connection for a burn scar of the right 
leg.  The veteran was notified of this determination and of 
his right to appeal by a letter dated later that month, but a 
timely appeal was not received.  This letter also advised the 
veteran that service connection for a nervous condition was 
denied.  Similarly, by rating action dated in July 1980, the 
RO denied service connection for right leg and nervous 
conditions.  The veteran was informed of these decisions and 
of his right to appeal by a letter dated the following month, 
but a timely appeal was not received.  The Board notes that 
by letter dated in July 1990, the veteran was advised that 
his claim for service connection for a right leg injury was 
denied.  He was notified that this claim had been denied on 
two prior occasions and that those determinations had become 
final in the absence of a timely appeal.  Finally, the 
veteran was provided with notice of his right to appeal this 
decision.  

The veteran subsequently submitted additional evidence 
seeking to reopen his claim for service connection for a 
right leg wound.  In a rating decision dated in June 2000, 
the RO denied service connection for residuals of wounds to 
the right leg and left little finger and for a disability of 
the lower extremities.  In addition, the RO held that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a psychiatric 
disability.  Following the receipt of additional evidence, 
the RO, in a rating action dated in August 2000, concluded 
that new and material evidence had not been submitted to 
reopen claims of entitlement to service connection for a 
psychiatric disability, residuals of wounds of the right leg 
and left little finger and a disability of the lower 
extremities.  However, the issues were incorrectly 
adjudicated.  Since the June 2000 rating decision was not yet 
final, the veteran was not required to submit new and 
material evidence.  In this regard, the Board notes that only 
the issues of service connection for a psychiatric disability 
and a wound of the right leg had been previously adjudicated 
by the RO.  The supplemental statement of the case issued in 
November 2000 addressed the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a psychiatric disability, to 
include PTSD.  It is noted that the supplemental statement of 
the case issued in August 2002 addressed the issues of 
service connection for PTSD, a wound of the left little 
finger and for a disability of the lower extremities on a de 
novo basis.  Thus, no prejudice to the veteran will result 
from the Board's consideration of these issues on a de novo 
basis.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  
Accordingly, the Board has characterized the issues before it 
as set forth on the cover page.  

The record shows that the veteran requested a hearing before 
a Veterans Law Judge.  However, he failed to report for the 
hearing that was scheduled for April 2003.


FINDINGS OF FACT

1.  By letter dated in July 1990, the veteran was advised 
that his claim for service connection for a right leg injury 
was denied.  He did not file a timely appeal.

2.  The evidence received since the July 1990 RO 
determination is cumulative or redundant of information 
previously considered, and the additional evidence, by itself 
or in connection with previous submissions, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
residuals of a wound of the right leg.

3.  By rating decision dated in July 1980, the RO denied the 
veteran's claim for service connection for a psychiatric 
disability.  He was notified of this determination and of his 
right to appeal, but a timely appeal was not received. 

4.  The evidence received since the July 1980 RO 
determination is cumulative or redundant of information 
previously considered, and the additional evidence, by itself 
or in connection with previous submissions, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for an 
acquired psychiatric disability, other than PTSD.

5.  The service medical records are negative for complaints 
or findings concerning the left little finger.

6.  Any disability of the left little finger was first 
documented many years after service, and there is no 
competent medical evidence linking it to service.  

7.  A disability of the lower extremities, if present, was 
initially shown many years following the veteran's discharge 
from service, and has not been established to be related to 
service or any incident therein.  

8.  The veteran did not engage in combat with the enemy 
during his military service.

9.  There is no corroboration or verification of the 
occurrence of the appellant's claimed stressors.


CONCLUSIONS OF LAW

1.  The RO's decision of July 1990, which denied service 
connection for residuals of a wound of the right leg, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2002).

2.  The evidence received since the July 1990 determination 
is not new and material to reopen the veteran's claim for 
service connection for residuals of a wound to the right leg.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as 
in effect prior to August 29, 2001).

3.  The RO's decision of July 1980, which denied service 
connection for a psychiatric disability, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2002).

4.  The evidence received since the July 1980 determination 
is not new and material to reopen the veteran's claim for 
service connection for an acquired psychiatric disability 
other than PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (as in effect prior to August 29, 2001).

5.  Residuals of a wound of the left little finger were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).

6.  A disability of the lower extremities was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).

7.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the veteran and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
veteran in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  Rating decisions apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case, and 
supplemental statements of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  The 
supplemental statement of the case (SSOC) issued in August 
2002 apprised the veteran of the pertinent provisions of the 
VCAA and of that evidence he needed to submit and the 
development the VA would undertake.  There is no indication 
that this correspondence was returned as undeliverable.  In 
accordance with the requirements of the VCAA, the SSOC 
informed the appellant what evidence and information VA would 
be obtaining.  The SSOC explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  As such, the Board 
finds that the VA's duty to notify the veteran of the 
information and evidence necessary to substantiate his claim, 
as well as the actions expected of him and those the VA would 
provide, have been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records, 
as well as available post-service VA and private treatment 
records.  The veteran asserts that he was an inpatient at the 
VA hospital in Cincinnati, Ohio, either in 1948 or 1950, 
although he also states at times that he cannot remember the 
exact month or year he was hospitalized.  The veteran's 
attempts to obtain any such records were unsuccessful.  In 
April 2000, the VA Medical Center in Cincinnati reported that 
a thorough search of its records disclosed that the veteran 
had not been treated at that facility.  Based on the 
veteran's contemporaneous statements as reflected in his VA 
treatment records, he had asked the VA Medical Center in 
Cincinnati for records from approximately 1945-1950.  When he 
reported the unavailability of records to his VA social 
worker, she contacted the office of the individual named on 
the April 2000 letter from the VA Medical Center in 
Cincinnati and also received a response that no records were 
available for the 1945-1950 time period.  The veteran has 
also stated that the VA facility told him all records 
archived for treatment prior to 1965 are not available.  
Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible.  Based 
on the veteran's statements, the letter from the VA Medical 
Center in Cincinnati, and the attempts by the veteran's VA 
social worker to obtain the records, it is clear that 
additional attempts would be futile.  The records are clearly 
not available, for whatever reason.  In other words, there is 
no basis for speculating that relevant evidence exists that 
VA has not obtained.  

With respect to the PTSD claim, the RO made exhaustive 
efforts to corroborate the veteran's claimed stressors with 
all appropriate agencies.  There is no indication that any 
other avenue of inquiry exists that would possibly 
corroborate his contentions.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i) (2002).  An examination or opinion is 
necessary if the evidence of record:  (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  Id.

The appellant was not provided VA examination with medical 
opinion in connection with these claims.  However, 
examination is not needed because (1) there is no competent 
evidence that the appellant has the claimed conditions, 
and/or (2) there is no competent evidence that the claimed 
conditions may be associated with his military service.  This 
will be discussed in more detail below.  

Furthermore, with a claim to reopen, such as the right leg 
wound and psychiatric disorder claims in this case, VA's 
responsibility extends to requesting evidence from any new 
source identified by the claimant, and if that evidence is 
then not new and material, the claim is not reopened, and 
VA's duties have been fulfilled.  See, e.g., VBA Fast Letter 
01-13 (February 5, 2001).  VA does not have a duty to provide 
the appellant a VA examination if the claim is not reopened.  
The VCAA explicitly stated that, regardless of any assistance 
provided to the claimant, new and material evidence must 
still be submitted to reopen a claim.  38 U.S.C. § 5103A(f) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2002).  As 
discussed above, in this case, the RO complied with VA's 
notification requirements and informed the appellant of the 
information and evidence needed to substantiate these claims.  
Since no new and material evidence has been submitted in 
conjunction with the recent claim, an examination is not 
required. 

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist him in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  

Factual background

On the separation examination in April 1946, following the 
veteran's initial period of service, the extremities were 
evaluated as normal.  No functional disorder was noted.  An 
old burn scar of the right leg was noted on the enlistment 
examination in October 1949.  On examination, the extremities 
were normal.  A six-inch scar of the right leg was noted on 
the separation examination in June 1950.  Clinically, the 
extremities were normal.  No significant psychiatric 
abnormalities were reported.  The scar was well healed, with 
no sequelae.  

Personnel records reflect the fact that the veteran arrived 
on the island of Okinawa on June 17, 1945.  The veteran's 
discharge certificate discloses that he served with the 4th 
Special Naval Construction Battalion.  It also reveals that 
he received the following medals:  the Asiatic-Pacific 
Ribbon, the Victory Ribbon and the American Area Ribbon.

The veteran was hospitalized by the VA from May to June 1964.  
He reported that he had had bad nerves since his wife died in 
1954.  He stated that he had been able to function until 
1962, when he broke his right arm while working.  The 
pertinent diagnosis was depressive reaction, psychoneurotic, 
mild.  

The VA afforded the veteran a general medical examination in 
August 1964.  An examination of the musculoskeletal system 
revealed a burn scar on the right leg.  It was noted to be 
asymptomatic.  The pertinent diagnosis was old burn scar of 
the right thigh, asymptomatic.

On VA psychiatric examination in August 1964, the veteran 
related that he spent fourteen months on Okinawa without any 
injury or illness.  Other than the burn scar on the right 
thigh, the extremities were normal.  The diagnosis was 
psychoneurosis, anxiety and depression.

In a statement dated in May 1973, a private physician 
reported that he had treated the veteran since May 1971 for 
severe nervous tension and traumatic arthritis of the left 
hand.

The veteran was afforded a VA psychiatric examination in June 
1973.  On physical examination, the extremities were 
clinically normal, other than a scar near the base of the 
left little finger, stated to be the result of an injury.  
The diagnosis was depressive reaction, mild.

In a statement dated in June 1980, a private physician noted 
that the veteran reported a history of a shell fragment wound 
of the anterior surface of the right thigh in 1945.  It was 
indicated that the veteran was under treatment for a nerve 
disorder.  

The veteran submitted a claim for service connection for a 
right leg wound in July 1980.  He reported that during the 
invasion of Okinawa, he was hit on the right leg, and that 
the next thing he remembered was waking up in a tent and a 
doctor was working on his leg.  He related that he was 
treated by a doctor on a daily basis for his leg for about 
two months.  He denied being a prisoner of war.  

During a VA general medical examination in February 1981, the 
veteran complained of poor circulation in his legs and feet 
and extreme nervousness.  Following the examination, it was 
indicated that the veteran's main medical problem was 
numbness of the hands and feet.

On VA psychiatric examination in February 1981, the veteran 
related that he had always had "trouble with my [his] 
nerves."  Following a mental status evaluation, the 
impression was atypical anxiety disorder.

By letter dated in July 1990, the veteran was informed that 
his claim for service connection for a right leg injury was 
denied.  

VA Form 21-526 was submitted in February 2000.  The veteran 
indicated that he was seeking service connection for a 
nervous condition, a right leg wound, a left little finger 
wound and a disability of both lower legs.  He indicated that 
he had been a prisoner of war on Okinawa in 1945.  In support 
of his claims, he submitted a duplicate of the June 1980 
statement from a private physician.

On his substantive appeal submitted in October 2000, the 
veteran set forth his contentions on these claims.  He stated 
that all conditions were incurred while he was held captive 
by Japanese soldiers during the siege of Sugarloaf Hill on 
Okinawa.  He stated that the soldiers threw a grenade at him, 
causing a burn scar on the right leg; that they cut the left 
little finger until it was barely attached; and that he was 
beat with rifles.  He stated that he does not know how long 
he was held captive in a cave until he was rescued by his 
buddies.

VA medical records, dated from 1964 to 2000, have been 
associated with the claims folder.  Some of these reports 
were previously of record.  Additional records from the May 
to June 1964 VA hospitalization were received.  It was 
reported in May 1964 that the veteran described a history of 
feeling tired, sad, and shaky inside since 1954 when his 
first wife died.  Additional records from the hospitalization 
show that the veteran stated that he was in good health until 
1962.  He added that he had been going downhill since his 
wife left him about one year earlier.  

It was noted in August 1988 that the veteran related that he 
had been hospitalized in a private facility in November 1987 
for nerves.  In September 1999, the veteran related that 
while on land in Okinawa, he was kidnapped by the Japanese 
and placed in a prisoner of war camp.  He related that he had 
been abused in the prisoner of war camp.  He described having 
flashbacks, nightmares and sleep disturbance due to his 
prisoner of war experiences.  Following a mental status 
evaluation, the assessment was "PTSD.  POW in WWII."  That 
same day, the veteran also reported that he had had nerve 
problems since his return from WW II.  He added that he had 
been on nerve medication since 1946.  He claimed that he was 
in the VA hospital in Cincinnati, Ohio for six weeks in 1948 
for mental problems.  The diagnosis was PTSD, chronic.  It 
was noted in October 1999 that there were no abnormalities or 
defects in the extremities.  It was stated that the area of 
reattachment of the left little finger did not show any 
significant scars and had normal motion.  The veteran 
reported in April 2000 that he had been tortured and starved 
by Japanese soldiers until his rescue.  It was noted that 
month that the veteran stated that he had received a letter 
from the "Cincinnati VA" that it had no record of him ever 
being treated at that facility.  

The veteran's niece reported in an August 2000 statement that 
the veteran had been hospitalized by the VA in Cincinnati, 
Ohio, but that she could not remember the year or why he had 
been admitted to the hospital.  

In a December 2000 statement, B. W. B. related that he was a 
shipmate of the veteran at Okinawa in 1945.  In June 2001, he 
stated that one morning, the veteran was on his way to guard 
duty on Sugar Loaf Hill when he was taken captive.  

The veteran submitted a copy of a photograph in February 2001 
that purported to show that his finger was bandaged in 1945 
after it had been sewn back on.  

Additional photographs submitted in August 2001 are of 
record.  One reportedly was taken in July 1945 and shows a 
picture of a deceased Japanese soldier taken in front of the 
burial cave where the veteran had been held captive.  The 
other photographs purport to show the veteran and the 
"buddies" that rescued him from the cave, and the veteran 
noted that these photographs were taken immediately after his 
rescue.

In November 2001, the National Personnel Records Center, in 
response to a request from the RO, reported that the veteran 
had not been a prisoner of war.

Following a request for information from the RO, the staff 
historian of the Naval Construction Battalion Center related 
that she had conducted a thorough search of the records of 
the 4th Special Naval Construction Battalion, and that the 
veteran was a member of that battalion during the summer of 
1945.  She noted that the monthly reports of operations for 
June, July and August 1945 mentioned no enemy action other 
than sniper fire.  She commented that if a member of the 
battalion had been captured, the incident would almost 
certainly have been described in the monthly report.  

In July 2002, the United States Armed Services Center for the 
Research of Unit Records (USASCRUR) responded to a request 
for information from the VA.  The record documented that the 
4th Naval Construction Battalion arrived in Okinawa on June 
17, 1945.  Documents showed that the "Sugar Loaf Hill" 
battle took place during the period from May 12-20, 1945.  
The veteran's unit arrived in Okinawa after the battle to 
assist with unloading freight and handling.  The extracts did 
not document that the 4th Naval Construction Battalion was 
involved in the "Sugar Loaf Hill" battle.

Analysis 

	I.  New and material evidence 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The claimant does not have to demonstrate 
that the new evidence would probably change the outcome of 
the prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge, 155 F.3d at 1363.


The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2002).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since the claims were received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the veteran was notified 
of the last final disallowance of the claim for service 
connection for a psychiatric disability in July 1980 and for 
a right leg wound in July 1990.  Therefore, the Board must 
review, in light of the applicable law, regulations, and the 
United States Court of Appeals for Veterans Claims (Court) 
cases regarding finality, the additional evidence submitted 
since those determinations.  

Right leg disorder

The veteran's claim for service connection for residuals of a 
wound of the right leg was most recently denied by the RO on 
the basis that it was not incurred in or aggravated by 
service.  The additional evidence consists of either medical 
treatment many years after service or copies of statements 
previously of record.  

As such, the Board finds that the additional evidence, 
considered in conjunction with the record as a whole, is 
merely cumulative and does not relate to the basis for the 
prior final denial.  The veteran's statements to the effect 
that he sustained a right leg injury during service are 
similar to his previous allegations.  These statements, 
standing alone, are insufficient to warrant reopening this 
claim.  The basis for the original denial was that there was 
no evidence showing a right leg disability was incurred in 
service.  There remains a lack of such evidence.  Indeed, the 
additional evidence provides no findings suggesting that the 
veteran had any residuals of right leg injury in service or 
thereafter.  There is a complete lack of medical evidence 
indicating that the veteran currently has a right leg 
disability that is possibly related to his military service.  
Where, as here, the determinative issue is one of medical 
diagnosis or causation, competent medical evidence is 
required.  Lay assertions are insufficient to reopen a claim 
under 38 U.S.C. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

Consequently, the additional clinical and other evidentiary 
information which has been generated since the RO's July 1990 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  The Board 
concludes, therefore, that the evidence is not new and 
material, and the claim for service connection for residuals 
of a right leg injury is not reopened.  Until the appellant 
meets his threshold burden of submitting new and material 
evidence in order to reopen his claim, the benefit of the 
doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Psychiatric condition other than PTSD

The July 1980 rating action denied service connection for a 
psychiatric disability on the basis that there was no 
evidence of incurrence or aggravation of a psychiatric 
disorder during service.  The additional evidence submitted 
since that determination consists primarily of medical 
records many years after service, and the veteran's 
statements concerning the onset of his claimed psychiatric 
disability.  In addition, the veteran has submitted 
statements from a shipmate, who wrote that he served with the 
veteran on Okinawa.  The fact remains, however, that while 
the veteran alleges that he was a prisoner of war on Okinawa, 
there is no support for this claim.  The Board emphasizes 
that the National Personnel Records Center confirmed that the 
veteran was not a prisoner of war.  The initial indication of 
a psychiatric disability was when the veteran was admitted to 
a VA hospital in May 1964.  At that time, the veteran stated 
that his psychiatric problems began in 1954, following the 
death of his wife.  He made no mention of any psychiatric 
complaints during service.  Other records reflect that the 
indicated that he was in good health until 1962.  

The Board finds that the additional evidence merely confirms 
that the veteran has a psychiatric disability that had its 
onset some years following the veteran's discharge from 
service.  Indeed, the additional evidence fails to 
demonstrate that the veteran had any psychiatric complaints 
in service or for many years thereafter.  The evidence still 
shows that when he first sought psychiatric treatment in 
1964, he attributed his problems to the death of his wife in 
1954, several years after his discharge from service.  

Consequently, the additional clinical and other evidentiary 
information which has been generated since the RO's July 1980 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  The Board 
concludes, therefore, that the evidence is not new and 
material, and the claim for service connection for an 
acquired psychiatric disability, other than PTSD, is not 
reopened.  Again, until the claim is reopened, the benefit of 
the doubt doctrine does not apply.  

	II.  Service connection for residuals of a wound of the 
left little finger and for a disability of the lower 
extremities 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

These are not conditions subject to presumptive service 
connection, so the provisions of 38 C.F.R. §§ 3.307 and 3.309 
do not apply.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

Incurrence of a chronic disorder in service is not factually 
shown.  As discussed above, the veteran contends he was 
assaulted by two Japanese soldiers who held him captive and 
partially severed his left little finger.  He has submitted a 
photograph taken following this incident, in which his finger 
is bandaged.  Other photographs also reportedly taken after 
his "rescue" clearly show that the left little finger was 
present and was not severed.  The Board notes that the 
service medical records are negative for complaints or 
findings pertaining to the left little finger or a disability 
of the lower extremities.  In this regard, it is significant 
to observe that both the April 1946 and June 1950 separation 
examinations are negative for any abnormalities of the left 
little finger or the lower extremities (other than the burn 
scar).  

The Board also points out that the veteran denied sustaining 
any injuries while on Okinawa when he was examined by the VA 
in August 1964.  He was hospitalized at a VA facility in 
1964, and those records show no report of a medical history 
concerning the left little finger, nor any complaints or 
abnormal findings concerning that finger.  The record 
reflects the fact that the veteran underwent many 
examinations following service, and the first notation 
concerning the left little finger was in June 1973 when a 
scar near the base of the left little finger was reported.  
While this was reportedly the result of an injury, there is 
no suggestion that it was attributable to service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) [service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service].  The next reference to that finger 
was when the veteran was seen in December 1999.  

Since the veteran is not a medical expert, he is not 
competent to express an authoritative opinion regarding 
either his medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  His allegations represent the only evidence 
linking the disability of the left little finger to service.  
As noted above, the statement from the staff historian of the 
Naval Construction Battalion Center strongly suggests that 
the veteran was not held captive by the Japanese, and since 
this is how he alleged his finger was severed, it casts doubt 
on his claim.  The absence of any indication of treatment for 
the left little finger during service or for many years 
thereafter is of greater probative value than the veteran's 
allegations regarding the onset of any disability of the left 
little finger.  The Board concludes, therefore, that the 
weight of the evidence is against the claim for service 
connection for residuals of a wound of the left little 
finger.  

Similarly, there are some references in the record to the 
fact that the veteran has poor circulation in his lower 
extremities.  These symptoms were first reported many years 
after the veteran's discharge from service.  See Maxson, 
supra.  The fact remains, however, that there is no confirmed 
diagnosis of any disability.  This is particularly 
significant in light of the fact that there is no indication 
in the service medical records of any disability of the lower 
extremities.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a disability of the lower extremities.  

To reiterate, VA examination is not needed on these claims 
because there is no competent evidence (1) that the claimant 
has a current lower extremity disability, and/or (2) that a 
possible nexus, or relationship, exists between the claimed 
conditions and the appellant's military service.  The 
appellant has never stated a medical professional has 
concluded he has a left little finger disorder or a 
disability of the lower extremities as the result of his 
military service.  

	III.  Service connection for PTSD

Effective on and after March 7, 1997, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 
C.F.R. § 4.125 (2002) (requiring PTSD diagnoses to conform to 
the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994) (DSM-IV)).  Since the 
veteran's claim was filed after this regulatory change, the 
current regulation is applicable to his case.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony may 
establish the occurrence of the claimed in-service stressor.  
If the evidence establishes that the veteran was a prisoner 
of war (POW) under the provisions of 38 C.F.R. § 3.1(y), and 
the claimed stressor is related to that prisoner of war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardship's 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (effective March 7, 1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b) (West 2002), 38 C.F.R. 3.304(d) and (f) 
(2002), and the applicable provisions contained in VA Manual 
21-1, the evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994). If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat-related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994). The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996). 
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

In VAOPGCPREC 12-99, the General Counsel of the VA concluded 
that the phrase "combat with the enemy," as used in 
38 U.S.C.A. § 1154(b) required "that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  It was further indicated that the issue 
of whether any particular set of circumstances constituted 
engagement in combat with the enemy for purposes of 
38 U.S.C.A. § 1154(b) must be resolved on a case-by-case 
basis.  In Gaines v. West, 11 Vet. App. 353 (1998), the Court 
held that the VA is not required to accept the veteran's 
assertions that he was in combat.  In this case, the Board 
concludes that the veteran did not engage in combat with the 
enemy.  

Initially, the Board acknowledges that the appellant has 
received competent medical diagnoses of PTSD, attributed to 
his account of having been a POW in Okinawa.  Nevertheless, 
the Board is unable to accept the diagnosis as based upon a 
confirmed stressor because the preponderance of the evidence 
is against a finding that the appellant engaged in combat 
with the enemy during active service, and the record does not 
otherwise contain independent evidence which confirms his 
account of in-service stressors.  The Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  "Just because a physician or other health 
professional accepted appellant's description of his Vietnam 
experiences as credible and diagnosed appellant as suffering 
from PTSD does not mean the [Board is] required to grant 
service connection for PTSD."  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

The veteran asserts that service connection is warranted for 
PTSD.  The veteran has insisted that he was a prisoner of war 
(POW), and that he was taken to a prisoner of war camp.  The 
fact remains, however, that the National Personnel Records 
Center could not confirm that he was, in fact, a prisoner of 
war.  It is pertinent to note that on his application for VA 
benefits in July 1980, the veteran specifically denied being 
a prisoner of war.  In fact, he made no mention of this 
during the VA hospitalization in 1964 or on VA psychiatric 
examinations conducted from 1964 to 1981.  

The veteran also makes reference to being held in a cave by 
some Japanese soldiers.  There is no credible evidence to 
support this allegation.  While the statement from his 
service buddy claims that the veteran was taken captive, the 
Board notes that this has not been confirmed.  He made no 
mention of this alleged incident when hospitalized by the VA 
in May 1964.  In addition, it is significant to point out 
that the veteran specifically denied being a prisoner of war 
when he submitted a claim for service connection in July 
1980.  

The Board readily acknowledges that the veteran served on 
Okinawa.  He refers to the fact that he was involved in the 
battle of Sugar Loaf Hill.  It must be recognized that he did 
not arrive on the island until that battle was over.  As 
noted above, information from the USASCRUR confirms that the 
Sugar Loaf Hill battle ended in May 1945, approximately one 
month before the veteran arrived on Okinawa.  

Accordingly, the appellant's allegations as to his service on 
Okinawa are of doubtful credibility.  Credibility is an 
adjudicative, not a medical determination.  The Board has 
"the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The most 
credible evidence of record supports a conclusion that the 
veteran did not engage in combat with the enemy during 
service.  His personnel records and the information from 
USASCRUR clearly demonstrate that he arrived at Okinawa after 
the major battle had concluded.  He did not receive any 
decorations or citations indicative of combat duty.  
Therefore, although the evidence shows that he served on 
Okinawa during World War II, the evidence does not support 
the conclusion that he personally engaged in combat with the 
enemy, and the provisions of 38 U.S.C.A. § 1154(b) do not 
apply.

Since the Board finds that the appellant did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  His lay 
testimony is insufficient, standing alone, to establish 
service connection.  Cohen v. Brown, 10 Vet. App 128, 147 
(1997) (citing Moreau, 9 Vet. App. at 395).  There is nothing 
in this case corroborating the appellant's claimed stressors.  
Accordingly, there is no credible supporting evidence that 
the claimed stressors actually occurred.

In an effort to assist the appellant, the RO attempted to 
verify the claimed stressors with the United States Armed 
Services Center for Research of Unit Records (USASCRUR).  
Also, in order to make an informed decision and to afford the 
appellant every consideration, the RO asked him on numerous 
occasions to provide specific details as to his alleged in-
service stressors (names, places, dates, units of assignment, 
description of events).  As discussed more fully above, the 
information received clearly indicates that the veteran was 
not on Okinawa during the time period the battle of Sugar 
Loaf Hill occurred, and the unit records do not demonstrate 
that any member was detained, captured, interrogated, etc., 
by Japanese soldiers.

Again, the Board concedes that PTSD was diagnosed when the 
veteran was seen in a VA outpatient treatment clinic in 
September 1999.  Clearly, however, this conclusion was 
predicated on his history of being tortured while a prisoner 
of war.  As the Board is not bound to accept medical 
conclusions which are based on a history supplied by the 
veteran, where the history is unsupported by the medical 
evidence, Black v. Brown, 5 Vet. App. 177, 180 (1993), the 
Board does not have to accept that portion of the diagnoses.  
See also Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

In summary, the Board has concluded that the preponderance of 
the evidence is against a finding that the appellant engaged 
in combat with the enemy while on active duty, that there is 
no independent verification of his reported in-service 
stressors, and that his account of what happened during his 
service on Okinawa is of doubtful credibility.  Therefore, 
the Board finds that the preponderance of the evidence is 
against the appellant's claim of service connection for PTSD, 
and it must be denied.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.


ORDER

Since new and material evidence has not been submitted to 
reopen a claim for service connection for residuals of a 
wound of the right leg or for an acquired psychiatric 
disability other that PTSD, the appeal is denied.

Service connection for PTSD, residuals of a wound of the left 
little finger, and for a disability of the lower extremities 
is denied.  



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals






							IMPORTANT NOTICE:  
	(CONTINUED ON NEXT PAGE)



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

